On petition for rehearing it is contended that we failed to recognize the similarity of the force trap net, a model of which was exhibited to the Court, to a haul seine or drag net, the use of which type of net is denounced by the statute.
This contention is not warranted. We fully recognize the similarity and we also recognize that it may be that the force trap net could be converted into and used as a seine or drag net, but the record in this case shows that it was not intended to be used and was not in fact so used in its operation in fishing.
If the net here under consideration is converted into and used as a haul seine or drag net then it becomes *Page 481 
an unlawful instrumentality and is subject to confiscation.
Our opinion filed here on September 25, 1942, dealt only with the record as made in this case and determines the sole question that as long as this type of net is used as the evidence showed it was intended to be used, that is, with the lead line floating high off bottom, its use is lawful. But, if, as stated above, it is converted to the use and purpose of a haul seine or drag net, there is nothing in our judgment intended to preclude prosecution for such use.
Rehearing denied.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.